Citation Nr: 1754761	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  12-22 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel 

INTRODUCTION

The Veteran had active service from January 1964 to January 1966.

This matter comes before the of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).

As the record reflects a diagnosis of schizophrenia, the issue of has been broadened to include all psychiatric disabilities and is recharacterized accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

In April 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is necessary to afford the Veteran a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran was at one time diagnosed with schizophrenia.  See November 1971 Medical Treatment Record.  He has testified that he has had symptoms of schizophrenia, such as paranoia, since service.  See April 2017 Hearing Transcript at 10.  This is significant because the Veteran's service treatment records are unfortunately not available.  See RO's September 2010 Formal Finding of Unavailability of service treatment records.

The Veteran has also asserted that his current psychiatric disorder could be due to exposure to lead and chemicals such as potassium bromide in service.  See September 2011 Notice of Disagreement; see also February 2012 Medical Treatment record.  Accordingly, examination is required to provide a current diagnosis of the Veteran's psychiatric disability, as well as a medical nexus opinion.  All updated VA treatment records should also be secured on remand.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records.

2. Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his acquired psychiatric disability that are not already of record.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of his acquired psychiatric disability.  He should be provided an appropriate amount of time to submit this lay evidence.

3. After any records requested above have been associated with the claims file, schedule a VA examination to determine the nature and etiology of the Veteran's claimed acquired psychiatric disability.  All indicated tests must be accomplished.  The entire claims file must be made available and reviewed by the examiner in conjunction with the examination.  The examiner is requested to provide an opinion as to the following:

a. Diagnose all current psychiatric disabilities.

b. Whether it is at least as likely as not that any diagnosed acquired psychiatric disability was incurred in or aggravated by military service.  

In responding to this question, the examiner must comment on the Veteran's report as to the onset of his psychiatric disability and his assertion that his acquired psychiatric disability could be the result of recognized exposure to lead and potassium bromide during service, or other chemicals used for photography.  See September 2011 Notice of Disagreement; see also February 2012 Medical Treatment Record.

4. Then readjudicate the appeal.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since these issues were last adjudicated below, and provides an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

